Citation Nr: 1136253	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-17 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left foot disability (previously claimed as plantar warts and ortho foot condition). 

2. Entitlement to service connection for a right foot disability (previously claimed as plantar warts and ortho foot condition). 

3. Entitlement to an increased rating greater than 10 percent for hepatitic C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1969 to November 1971. 

These matters come to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas which denied service connection for plantar warts, bilateral foot, and denied a compensable rating for hepatitis C. 

The Veteran initially claimed service connection for bilateral plantar warts and orthopedic feet condition which the RO denied as service connection for plantar warts.  In response to the July 2005 rating decision the Veteran reported that he was not diagnosed with plantar warts in service but was treated for a bilateral foot disability in service.  He reported that his post service conditions included plantar warts and calluses, among other conditions. 

While the claim was on appeal the RO issued a November 2008 rating decision which denied service connection for pain in foot, and service connection for bilateral foot condition.  As the Veteran's claim for a bilateral foot disability, including plantar warts, was on appeal the November 2008 rating decision is moot. 

In June 2010 a RO hearing was held; the transcript is of record. 

In August 2011 a Board hearing was scheduled; however the Veteran failed to appear.  There was no request from the Veteran to reschedule the hearing and, accordingly, the claims will be decided on the evidence of record.  

During the pendency of the appeal an August 2010 rating decision increased the rating for hepatitis C to 10 percent effective April 30, 2004, the date of the Veteran's claim for an increase.  As the 10 percent rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran reported that he last worked in 2001 and that he had to stop working due to his glaucoma and poor vision, neither of which are service connected disabilities but disabilities which were used to determine the Veteran's non service connected VA pension.  The Veteran has not contended and the record does not reflect that his unemployment is due to his service connected disabilities.  As such, the issue of employability has not been reasonably raised by the record.  

The issues of service connection for left and right foot disabilities (previously plantar warts, bilateral, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of hepatitis C have been productive of no daily fatigue with no malaise or anorexia requiring dietary restriction or continuous medication; and no incapacitating episodes in a twelve month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.114, Diagnostic Code 7354 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Letters dated August 2007, January 2008, March 2008 and July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in June 2010; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  ).  The examination was adequate as the Veteran was thoroughly evaluated and findings were provided to permit application of the rating schedule.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran seeks an increased rating, greater than 10 percent, for his hepatitis C. 

Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  Hepatitis C that is nonsymptomatic is rated noncompensably (0 percent) disabling.  

Hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  

Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode"' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

At a June 2010 VA examination the Veteran reported receiving treatment in 2004 at the VA for his hepatitis C but that his treatment discontinued.  He reported an increase in fatigue and depression, but no jaundice, abdominal pain, or itching.  The Veteran denied any hospitalization due to hepatitis.  He also reported symptoms of daily fatigue, but denied symptoms of malaise, nausea, vomiting, anorexia, or weight loss.  The examiner reported that a July 2009 CT of the abdomen found a mild nodularity of the anterior surface of the liver, suggestive of cirrhosis.  The examiner diagnosed hepatitis C, noting that the Veteran has previously completed a course of treatment for HCV with poor response. 

VA treatment records reveal the Veteran's reports of decreased appetite and fatigue with some weight fluctuation but no weight loss. 
 
In his notice of disagreement the Veteran reported that he stopped treatment for his hepatitis in 2004 as the medication was making him tired and sick. 

The Veteran is currently rated 10 percent for hepatitis C.  The issue is whether the Veteran's hepatitis meets the criteria for a 20 percent or higher rating.  At the VA examination the Veteran reported daily fatigue; however the Veteran denied having symptoms of malaise and anorexia.  Furthermore there is no evidence that the Veteran requires dietary restriction or continuous medication.  

There is no evidence of, nor has the Veteran reported, any incapacitating episodes, or a period of acute signs and symptoms sever enough to require bedrest and treatment by a physician.  As such the criteria for a 20 percent rating for hepatitis C has not been met. 

The VA examiner found the CT scan to be suggestive of cirrhosis of the liver, a residual of hepatitis C.  Under Note (1) of DC 7345, cirrhosis is to be rated separately; however the signs and symptoms used as the basis for the rating of hepatitis cannot be used as the basis for the rating of cirrhosis.  As the 10 percent rating for hepatitis C is based on the Veteran's symptom of fatigue, the symptom of fatigue cannot be used to rate cirrhosis of the liver. 

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.   Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  

The Veteran does not have any symptoms such as weakness, anorexia, abdominal pain, or malaise therefore the criteria has not been met for a separate 10 percent rating under 7312.  As there is no evidence of portal hypertension or an enlarged spleen, a separate 30 percent rating for cirrhosis of the liver is also not warranted. 

The evidence does not support staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999)

The Veteran is competent to report his symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating evaluation of hepatitis C and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who performed a detailed examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  

The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating higher than 10 percent for hepatitis C is not warranted. 


ORDER

Entitlement to a rating greater than 10 percent for hepatitis C is denied. 


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that he had left and right foot conditions in service for which he sought treatment.  He reported seeking treatment for the pain in his feet after wearing boots for a period of time and that the doctor told him it was due to the shape of his feet and the boots which caused his foot pain.  The Veteran reported that he has had the same foot conditions ever since service.  He reported that he has to treat his feet daily, including taking a muscle relaxer to deal with the pain and shaving calluses.  VA treatment records contain the Veteran's recent complaints of chronic pain in his feet due to calluses. 

The Veteran is competent to report as to his symptomatology, and the continuity of his symptomatology.  The Veteran's statements indicate that his current left and right foot conditions may be associated with service.  The medical evidence of record is currently insufficient.  Therefore an examination is required to determine whether the Veteran currently has a left and/or right foot disability and to determine whether any such diagnosed disability is related to service. 







Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  

The examiner is to determine whether the Veteran currently has any left and/or right foot disabilities. 

The examiner is to opine as to whether any diagnosed left and/or right foot disabilities, were incurred in service or are related to any incident in service.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

No action is required of the Veteran until further notice.  However, the Veteran is advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


